department of the treasury internal_revenue_service washington d c contact person id number ---- telephone number tax exempt and government entities number release date se t eo ra t date date uil legend k m dear --------------- m k is requesting an income_tax ruling concerning a proposed transfer of k’s assets to facts k is exempt under sec_501 of the internal_revenue_code and is classified as a nonoperating private_foundation within the meaning of sec_509 of the code m is a foreign charitable foundation m is not exempt under sec_501 of the code m is controlled by the same five persons who also serve on k’s board k in its judgment has determined m is organized and operated as a sec_501 organization because m has an organizing document which limits its purposes operations and distribution of assets upon dissolution to charitable and educational_purposes prohibits any private benefit or any inurement of its earnings to private persons allows no more than an insubstantial amount of influencing_legislation and prohibits any political activity k offers opinion of counsel stating it has sufficient facts concerning the operation and support of m to make a good_faith determination m would be classified as a private_foundation within the meaning of sec_509 of the code if it were a us charitable_organization part of the grant will be a capital endowment grant k will exercise expenditure_responsibility over the grant as described in sec_4945 of the code with respect to k will make a grant constituting more than percent of its assets to m at least the capital endowment grant k will exercise expenditure_responsibility in accordance with sec_53_4945-5 of the foundation and similar excise_taxes regulations k will claim a qualifying_distribution for a portion of the grant the distribution portion m will use the distribution portion for purposes described in sec_170 of the code before the end of its first taxable_year following the taxable_year in which m receives the grant additionally m will provide a letter to k describing such use and stating that an appropriate out of corpus distribution has been made as required under sec_4942 of the code rulings requested k requests the following rulings k’s grant to m will not be a taxable_expenditure within the meaning of sec_2 k’s grant to m will not constitute an act of self-dealing under sec_4941 of the of the code code k’s distribution portion of the grant will be a qualifying_distribution within the meaning of sec_4942 of the code law sec_501 of the code provides for the exemption from federal_income_tax of sec_507 of the code concerns the transfer of assets by one private sec_509 of the code provides that certain organizations exempt from federal nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section income_tax under sec_501 of the code are private_foundations subject_to the private_foundation provisions of chapter of the code foundation to one or more other private_foundations pursuant to any reorganization or liquidation and provides each transferee private_foundation shall not be treated as a newly created organization of the code to include a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including any significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides the term other adjustment organization or reorganization includes any partial_liquidation or any other significant disposition of assets to one or more private_foundations of assets as the transfer of or more of the foundation’s net assets at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 of the regulations defines a transfer under sec_507 sec_1_507-3 of the regulations defines the term significant disposition sec_4941 of the code imposes an excise_tax upon any act of self-dealing between a private_foundation and any of its disqualified persons private_foundation includes a person who is sec_4946 of the code provides a disqualified_person with respect to a a a substantial_contributor including the creator of the trust to the foundation b a foundation_manager c an owner of more than of a corporation partnership or beneficial_interest of a_trust which is a substantial_contributor to the foundation d a family_member including a child or grandchild of an individual described in a b or c above sec_4942 of the code and sec_53_4942_a_-3 of the sec_4942 of the code requires a private_foundation to expend qualifying sec_53_4946-1 of the regulations defines the term combined voting sec_4946 and g define a disqualified_person as a corporation or trust in which a person described in subparagraph a b c or d holds more than percent of the voting power or beneficial_interest power to include voting power represented by holdings of voting_stock actual or constructive but does not include voting rights held only as director or trustee distributions under sec_4942 for the conduct of exempt purposes regulations provide a qualifying_distribution is any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 require that in order for a transferor private_foundation to have a qualifying_distribution including reasonable and necessary administrative expenses thereof under sec_4942 for its contribution to i a private_foundation which is controlled by it or its disqualified persons or ii a private_foundation which is not an operating_foundation under sec_4942 such transferor private_foundation must have adequate_records as required by sec_4942 to show the transferee foundation subsequently made a qualifying_distribution equal to the amount of the transfer received was paid out of the transferee's own corpus within the meaning of sec_4942 and was expended by the transferee before the close of its first tax_year after the tax_year in which it received the grant any taxable_expenditure as defined in sec_4945 of the code expenditure_responsibility under sec_4945 of the code on any grant s to another private_foundation which is not an exempt_operating_foundation under sec_4940 of the code its grant will not be a taxable_expenditure sec_4942 of the code and sec_53_4942_a_-3 of the regulations sec_4945 of the code provides if a transferor private_foundation exercises sec_4945 of the code imposes an excise_tax on a private_foundation that makes sec_53_4945-5 of the regulations provides a private_foundation will be sec_53_4945-5 of the regulations provides the grantor private_foundation sec_53_4945-6 of the regulations provides a foreign organization will be sec_4945 of the code defines expenditure_responsibility and provides the grantor private_foundation must make a pre-grant inquiry and require post-grant reports from the grantee private_foundation as to the grantee's uses of the grant funds exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures i to see the grant is spent solely for the purpose for which it was made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner must make a pre-grant inquiry of the grantee private_foundation such pre-grant inquiry must be complete enough to give a reasonable person assurance the grantee will use the grant funds for exempt purposes treated similar to a sec_501 organization if in the reasonable_judgment of a foundation_manager of the grantor private_foundation the grantee foreign organization is organized and operated as a sec_501 organization reasonable_judgment is defined by its generally accepted legal sense within the outlines developed by judicial decisions in the law of trusts sec_53_4945-5 of the regulations provides if a grantor private_foundation makes a good_faith determination the foreign grantee organization is described in sec_509 or of the code such grants made to that foreign organization are considered to have been made to an organization described in the aforementioned code sections the good_faith determination must be based upon an affidavit of the grantee foreign organization or an opinion of counsel of the grantor or grantee either of which must set forth sufficient facts concerning the operations and support of the grantee foreign organization for the internal_revenue_service to determine it would likely qualify as an organization described in sec_509 or of the code grant to another private_foundation for the grantee's endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for the tax_year in which the grant was made and the subsequent two tax years only if it is reasonably apparent to the grantor before the end of the grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued d of the code when a private_foundation transfers its assets to another foundation in a reorganization or liquidation pursuant to sec_507 of the code the transferor's assets must go to an organization described in sec_501 of the code sec_53_4945-5 of the regulations provides if a private_foundation makes a sec_53_4945-6 of the regulations indicates that for purposes of section analysis ruling_request k states m was created by the persons who control k m has an organizing pursuant to sec_53_4945-5 of the regulations k will exert all reasonable if a domestic private_foundation makes a grant to a foreign organization that did not obtain a ruling or determination_letter to show it is described in sec_501 of the code or a or the grant will not be a taxable_expenditure if a foreign organization complies with sec_53_4945-6 and sec_53_4945-5 of the regulations document that limits its purposes operations and dissolution to charitable and educational_purposes prohibits any private benefit or any inurement of its earnings to private persons and prohibits any political activity even though m did not apply for exemption under sec_501 of the code k states it has made a good_faith determination m is organized and operated as an organization described in sec_501 of the code therefore if k exercises expenditure_responsibility with respect to its grants to m k’s grant will not be a taxable_expenditure pursuant to sec_4945 of the code efforts and establish adequate procedures to establish the grant is spent solely for the purpose for which it was made will obtain full and complete reports from m as to how the grant has been spent and will provide full and detailed reports with respect to the expenditure of the grant a portion of the grant will be a capital endowment grant k will comply with sec_53_4945-5 of the regulations which requires k to obtain reports from m annually for the tax_year in which the grant was made and the two succeeding tax years the reports may be discontinued only if it is reasonably apparent to k that m will not use the funds of the capital endowment grant for any purpose that would be a taxable_expenditure under sec_4945 of the code because k states it will exercise the required expenditure_responsibility k’s grant including the capital endowment grant to m will not be a taxable_expenditure under sec_4945 of the code to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation will not be treated as a newly created organization sec_1_507-3 of the regulations provides the term other adjustment organization or reorganization includes any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 of the regulations provides the term significant disposition of assets means the transfer of or more of the foundation’s net assets at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year the proposed transaction involves a transfer of at least of k’s assets to m which will result in a significant disposition of k’s assets to m pursuant to any other adjustment organization or reorganization since k has made a good_faith determination m is organized and operated as an organization described in sec_501 of the code and has received opinion of counsel on its public charity status m will be treated as an organization described in sec_501 of sec_507 of the code provides when a private_foundation transfers assets the code taxable_expenditure when it transfers assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization not described in sec_501 of the code since k has made a good_faith determination m is organized and operated as an organization described in sec_501 of the code provided k exercises expenditure_responsibility k’s grant to m will not be a taxable_expenditure sec_53_4945-6 of the regulations provides a private_foundation makes a ruling_request k’s transfer of assets to m will not be an act of self-dealing under sec_4941 of the code because m is not a disqualified_person under sec_4946 and g of the code sec_4946 of the code states an organization is a disqualified_person if persons described in sec_4946 b c or d of the code hold more than of the combined voting power or beneficial_interest sec_53_4946-1 of the regulations defines combined voting power to be voting power represented by holdings of voting_stock but does not include voting rights held only as a director k states the directors of m do not hold actually or constructively any voting_stock and the voting power is derived solely from their voting rights as directors furthermore k states no person described in sec_4946 through d holds a beneficial_interest in m therefore k’s transfer of assets will not be a transfer to a disqualified_person and k will not be engaged in self-dealing when it makes the grant to m ruling_request k states m will make a distribution to a recipient organization s at least equal to the distribution portion received from k before the close of its first tax_year after the tax_year in which it received the grant k states the recipient organization s will not be under common_control directly or indirectly with k or m and the distribution by m will be treated as a distribution out of corpus furthermore k states it will obtain adequate_records or sufficient evidence from m showing m has made the out of corpus qualifying_distribution at least equal to the distribution portion for reasonable and necessary administrative expenses or for one or more purposes described in sec_170 therefore the distribution portion of k’s grant to m will be a qualifying_distribution pursuant to sec_4942 of the code your grants under sec_4945 of the code will include meeting sec_53 b of the regulations to augment your understanding of the requirements of a domestic sec_501 organization engaged in international grantmaking activities we are including as an enclosure a chief_counsel advisory directly on point this ruling letter is based on the understanding the expenditure_responsibility on based on the facts and information submitted and the representations made we conclusion k’s grant to m will not be a taxable_expenditure within the meaning of sec_4945 of the code conclude k’s grant to m will not constitute an act of self-dealing under sec_4941 of the code k’s distribution portion of the grant will be a qualifying_distribution within the meaning of sec_4942 of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent enclosure notice sincerely yours debra j kawecki manager eo technical technical group
